       Case 2:17-cv-10721-JTM-JVM Document 371-1 Filed 04/13/21 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON, et al.,

        Plaintiffs,                                 Civil Action No. 17-10721

 v.                                                 Section H
                                                    Judge Jane Triche Milazzo
 LEON CANNIZZARO, et al.,
                                                    Division 1
        Defendants.                                 Magistrate Judge Janis van Meerveld



    NOTICE OF REQUEST TO SEAL UNREDACTED BRIEF AND EXHIBITS IN
OPPOSITION TO INDIVIDUAL DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

       Pursuant to Local Role 5.6 Plaintiff Tiffany LaCroix, through undersigned counsel, hereby

files this notice of request to seal her unredacted Supplemental Memorandum, Supplemental

Counterstatement of Uncontested Material Facts, and Exhibits 3 and 5, filed on April 13, 2021.



Dated: April 13, 2021                              Respectfully Submitted,

                                                   s/ Laura Gaztambide Arandes

 Katherine Chamblee-Ryan (pro hac vice)             Bruce Hamilton
 Tara Mikkilineni (pro hac vice)                    La. Bar No. 33170
 Ryan C. Downer (pro hac vice)                      ACLU Foundation of Louisiana
 Laura Gaztambide Arandes (pro hac vice)            1340 Poydras St., Suite 2160
 Jeffrey Stein (pro hac vice)                       New Orleans, LA 70156
 Civil Rights Corps                                 Tel: (504) 522-0628
 1601 Connecticut Avenue NW, Suite 800
 Washington, D.C. 20009
 Tel: (202) 844-4975

 Sarah S. Brooks (pro hac vice)                     Mariana Kovel (pro hac vice)
 Venable LLP                                        American Civil Liberties Union Foundation
 2049 Century Park East, Suite 2300                 125 Broad Street, 18th Floor
 Los Angeles, CA 90067                              New York, NY 10004
 Tel: (310) 229-0408                                Tel: (646) 905-8870
                                                    mkovel@aclu.org
        Case 2:17-cv-10721-JTM-JVM Document 371-1 Filed 04/13/21 Page 2 of 2




 Allison B. Gotfried (pro hac vice)
 Venable LLP
 1270 Avenue of the Americas, 24th Floor
 New York, NY 10020
 Tel: (212) 370-6227

Attorneys for Plaintiffs
